 Case: 1:14-cr-00551 Document #: 216 Filed: 12/10/18 Page 1 of 1 PageID #:4844

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

UNITED STATES OF AMERICA
                                        Plaintiff,
v.                                                     Case No.: 1:14−cr−00551
                                                       Honorable Harry D. Leinenweber
Michael Coscia
                                        Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, December 10, 2018:


        MINUTE entry before the Honorable Harry D. Leinenweber: Motion for leave to
file an oversized brief [212] and Motion for extension of time [214] are granted.
Defendant's motion pursuant to Federal Rule of Criminal Procedure 33 shall be filed by
1/10/19, response by 3/10/19, reply by 4/10/19. Status hearing/ruling is set for 5/14/19 at
9:00 a.m. Mailed notice(maf)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
